Citation Nr: 1808423	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  16-35 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus headache and drainage. 

2.  Entitlement to service connection for a posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from February 1989 to June 1989, and September 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed a sinus headache and drainage as a result of his military service.  Based on his July 2016 statement, during the Gulf War, the Veteran was exposed to pollution and contaminants from burning oil wells on a daily basis.  He asserts that he has never suffered from a sinus condition prior to his participation in the Gulf War.  

The Veteran's enlistment examination and report of medical history in January 1989 reported normal clinical findings, showing no problems with his head, nose, sinus, mouth and throat.  Contrary to the Veteran's assertions, a dental examination in September 1990 revealed that the Veteran told his physician that he had a sinus condition and was taking medication for it prior to entering active duty.  There were no reports of a sinus issue during service and his separation examination and report of medical history dated April 1991 also documented no problems relating to headaches or sinuses.  

Post service, the Veteran sought medical attention for his sinus condition.  In August 2013, the Veteran reported worsening symptoms of sinus drainage, which has become more chronic.  He continued to seek treatment for it and by May 2016, he was diagnosed with chronic rhinosinusitis with allergic rhinitis.  The physician however, did not provide an opinion as to the cause of the Veteran's nasal condition.  

The Veteran was afforded a VA examination in August 2017.  There, upon physical examination, the examiner diagnosed the Veteran with a (traumatic) deviated nasal septum, chronic rhinitis, and chronic sinusitis.  The Veteran told the physician that he believed that those conditions started when he was serving in Iraq.  The examiner found that the Veteran also suffers from headaches attributable to his maxillary sinusitis.  He found that the Veteran suffers from non-incapacitating episodes, approximately 3 times per month.  With regard to his rhinitis, the Veteran was found to have less than 50 percent obstruction of the nasal passage on both sides, with permanent hypertrophy of the nasal turbinates.  The Veteran was also found to have than 50 percent obstruction of the nasal passage on both sides due to his deviated nasal septum (traumatic).  

While the VA examiner provided clear diagnoses on the Veteran's nasal condition, she did not offer an opinion as to its etiology.  Thus, the Board seeks further development and finds that a medical opinion addendum is necessary.  

With regards to issue of PTSD, the Veteran was granted service connection at 70 percent by a June 2016 rating decision.  The Veteran subsequently filed a timely Notice of Disagreement, asserting an initial rating higher than 70 percent.  Since then, RO has yet issued a Statement of Case.  The Board does not have jurisdiction to adjudicate the matter.  Thus, the Board must remand the issue of PTSD for RO to provide a Statement of Case and afford the Veteran and his representative an opportunity to perfect an appeal.  Manlicon v. West, 12 Vet. App, 238 (1999).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of Case to the Veteran addressing the matter of PTSD.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration.  

2.  Obtain an addendum opinion regarding the etiology of the Veteran's nasal conditions, including, his traumatic deviated septum, chronic rhinitis, and chronic sinusitis.  The electronic claims file and copy of this remand must be made available to the examiner.  The examiner shall issue an opinion and rational to address the following question: 

Is it at least as likely as not (50 percent probability or more) that the Veteran's nasal conditions had onset in or was otherwise caused by his military service? Why or why not?  The examiner must also take into account the Veteran's lay statements regarding the cause of his nasal condition.  

If the examiner finds it necessary, schedule the Veteran for an examination.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




